 F)l-(ISIONS OF NATIONAL. LABOR RELATIONS BOARDHermes Transport, Inc. and Local 802, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 29 CA 6706October 18, 1979DECISION AND ORDERBY MEMBERS PNEFI..(), MURPllY, AND) TRUtiSI)AIUpon a charge filed on October 5, 1978, by Local802, International Brotherhood of Teamsters. ('hauf-feurs, Warehousemen and Helpers of America. hereincalled the Union, and duly served on Hermes Trans-port, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 29, issued a com-plaint and notice of hearing on November 8, 1978,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5), (3), and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding. Respondent failed to file ananswer to the complaint.On August 28, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment, with exhibits attached. Subse-quently, on September 6, 1979, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent did not file a response to theNotice To Show Cause and therefore the allegationsin the Motion for Summary Judgment stand uncon-troverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent herein specifically states that, unless an an-swer to the complaint is filed within 10 days of servicethereof, "all the allegations in the Complaint shall bedeemed to be admitted by [Respondent] to be trueand may be so found by the Board." Further, accord-ing to the uncontroverted allegations of the Motionfor Summary Judgment, on December 8. 1978, Re-spondent was telephonically requested by counsel forthe General Counsel to file an answer, and advisedthat, unless an answer was received immediately, aMotion for Summary Judgment would be made. Thisconversation was confirmed by registered letter ofMarch 9, 1979, to Respondent and its attorney. OnMarch 20, 1979, Respondent was again telephon-ically requested by counsel for the General Counselto file an answer, advised how to do so on a pro sebasis, and again advised that failure to file an answerimmediately would result in a Motion for SummaryJudgment being made. This conversation was con-firmed by registered letter to Respondent on the sameday. As noted above, Respondent has failed to file ananswer to the complaint and has failed to file a re-sponse to the Notice To Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure to file atimely answer, the allegations of the complaint aredeemed admitted and are found to be true, and wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINI)INGS OF FA(CI1. [1lit BUSINESS ()F RESPONI)ENIRespondent, a New York corporation, is engagedin the business of performing transportation and re-lated services and maintains its principal office andplace of business in Astoria, County of Queens, NewYork, New York. During the year preceding issuanceof the complaint, a representative period, Respon-dent, in the course and conduct of its business opera-tions, performed services valued in excess of $50,000,of which services valued in excess of $50,000 were246 NLRB No. 23158 HERMES TRANSPORT, INC.performed in, and for various enterprises located in,States other than the State of New York. During thesame period, Respondent performed services valuedin excess of $50,000, of which services valued in ex-cess of $50,000 were furnished to, among others,Boyd Weir & Sewell, Inc., Holland America Lines,and J. H. Winchester & Co., Inc., each of which en-terprises annually performs services valued in excessof $50,000 outside the State. and for other enterpriseslocated outside the State, where said enterprise is lo-cated.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INV()IVI)Local 802, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The 8(a)(5) and (I) ViolationsThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All chauffeurs and all other employees operatingvehicles, exclusive of office clerical employees,Respondent's officials, guards, and all supervi-sors as defined in Section 2(1 1) of the Act.On or about July 11, 1978,' a majority of the em-ployees in the above-described unit designated theUnion as their representative for the purpose of col-lective bargaining with respect to rates of pay. wages,hours of employment, and other terms and conditionsof employment. On the same day, the Union re-quested that Respondent recognize it as the exclusivebargaining representative of the unit employees, andthat Respondent bargain with it.On or about July 15, Respondent executed anagreement which, inter alia, recognized the Union asthe exclusive collective-bargaining agent of its driveremployees. Also, on or about July 15. Respondentdiscontinued its practice of permitting employees totake the vehicles they drove for Respondent to theirhomes at the end of their workday.' All dates hereinafter are in 1978, unless otherwise notedOn various dates from on or about July IS to on orabout September 5, Respondent negotiated with theUnion and arrived at an understanding concerningthe rates of pay, wages, hours of employment, andother terms and conditions of employment of the unitemployees. On or about September 5, Respondent re-fused the Union's request to execute a written agree-ment embodying the terms of this understanding. Onor about September 12. Respondent conditioned itssigning of the written agreement on its being permit-ted to discharge certain employees.On or about September 15, the unit employeesstruck Respondent and have been on strike since thatdate. On or about that date, Respondent offered toreinstate its striking employees on the condition thatthey purchase their own vehicles for use in Respon-dent's business and agree to split the receipts withRespondent.We find that, since on or about July 15. 1978. andall times material herein, the Union has been the ex-clusive bargaining representative of the bargainingunit employees. We further find that Respondent hasrefused to bargain with the Union by: ( I ) unilaterallydiscontinuing, on or about July 15, its practice of per-mitting employees to drive the vehicles they drove forRespondent to their homes at the end of their work-day; (2) refusing, on or about September 5 and there-after, to execute the written agreement embodyingthe understanding reached with the Union prior toSeptember 5 concerning wages, hours, and otherterms and conditions of employment of the unit em-ployees; (3) conditioning, on or about September 12,the signing of the written agreement on its being per-mitted to discharge certain employees: and (4) offer-ing on or about September 15 to reinstate picketingemployees on the condition that they purchase theirown vehicles for use in Respondent's business andthat they agree to split the receipts with Respondent.By the foregoing actions, Respondent engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(aX5) and ( ).B. The 8(a)(3) and (I) iolationsAs noted above, Respondent, on or about July 15,discontinued its practice of permitting employees totake its vehicles to their homes at the end of the work-day and, on or about September 15. offered reinstate-ment to the picketing employees conditioned on theemployees' purchasing their own vehicles for use inRespondent's business and their agreeing to split thereceipts with Respondent. The complaint alleges, andwe find, that by such conduct Respondent addition-ally engaged in and has engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) and (I) ofthe Act.159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Independent 8(a)(1) ViolationsOn or about July 11, and on various other datesduring the months of June, August, and September,Respondent, by Ourania Golfinopoulos, its president,and by other agents and supervisors, interrogated itsemployees concerning the employees' membership in,activities on behalf of, and sympathy for the Union.On or about July I , Respondent, by Golfinopoulos,asked its employees to observe and report to Respon-dent the union activities and union sentiment of theirfellow employees. On or about July I I and 15, and onvarious other dates in June, August, and September,Respondent, by Golfinopoulos and by other agentsand supervisors, threatened its employees with reduc-tion of their working hours, closing of its business,discharge of its employees, hiring of other employees,filing a petition in bankruptcy and reopening withouta union, and with other reprisals if they became orremained members of the Union, and if they gave anyassistance and support to it. On or about July I 11, andon various other dates during June, August, and Sep-tember, Respondent, by Golfinopoulos and by otheragents and supervisors, offered, promised, andgranted to its employees wage increases, an 8-hourworkday, and other benefits and improvements intheir working conditions and terms of employment toinduce them to refrain from giving any assistance orsupport to it, and to induce them to abandon theirmembership in and activity on its behalf. On or aboutJuly 15, Respondent insisted that its employees signauthorization cards for the Union in the presence ofGolfinopoulos. On or about September 12, Respon-dent, by Luis Vecontis, its agent, offered to make amoney payment to the Union if the Union wouldcease representing the employees of Respondent.We conclude that, by all these actions, Respondenthas interfered with, restrained, and coerced its em-ployees, in the exercise of the rights guaranteed bySection 7 of the Act, and by such conduct Respon-dent has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.2Finally, as noted above, on or about September 15,the employees of Respondent ceased work con-certedly, and went out on strike, and since said datehave continued to engage in such concerted workstoppage and strike. Said strike was caused, pro-voked, and prolonged by Respondent's unfair laborpractices. We therefore conclude that, from its incep-tion and at all times thereafter, the strike has been anunfair labor practice strike, and the strikers are enti-tled to the protection given unfair labor practice strik-ers.2The complaint alleged that these actions additionally violated Sec.8(a)(5) of the Act, We find it unnecessary to pass on this issue in view of ourfinding that such conduct violated Sec. 8(aXI) and inasmuch as our remedywould not materially he affected by the finding of such additional iolationsIV. 11 Ii l :FFE(I OF Till UNFAIR LABOR PRA('I('tESUPON ('()MM-R(UEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. TIlE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5), (3), and (1) of the Act, we shallorder that it cease and desist therefrom and take affir-mative action designed to effectuate the policies ofthe Act.Such affirmative action shall include the require-ment that Respondent reinstate its practice of allow-ing its employees to take the vehicles they drive forRespondent to their homes at the end of their work-day. Additionally, we shall order that Respondent,upon request by the Union. execute the written agree-ment embodying the understanding reached by theparties on or about September 5, 1978, implement theterms and conditions of the written agreement retro-actively to on or about September 5, 1978, and makeits employees whole for any losses which they mayhave suffered as a result of Respondent's unlawfulrefusal to sign the written agreement, in accordancewith Ogle Protection Service, Inc., and Jantme L. Ogle,an Indiidlual, 183 NLRB 682 (1970), and with inter-est computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).3We have further found that the strike which beganon or about September 15, 1978, was an unfair laborpractice strike from its inception because of Respon-dent's unlawful refusals to bargain with the Union aswell as the other unfair labor practices found herein,and that the strikers were unfair labor practice strik-ers as of September 15, 1978. Accordingly, we shallorder that Respondent offer to these strikers, upontheir unconditional applications to return to work.immediate and full reinstatement to their former jobsor, if these jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniorityand any other rights and privileges previously en-joyed, dismissing, if necessary, persons hired on orabout September 15, 1978, and thereafter, and makethem whole for any loss of earnings they may sufferas a result of Respondent's refusal, if any, to reinstatethem in a timely fashion, by paying to each of them aSee. generally. Isis Plumbing & Heaing Co., 138 NLRB 716 (1962).160 HERMES TRANSPORT, INC.sum of money equal to that which each would haveearned as wages during the period commencing 5days after the date on which each unconditionallyoffers to return to work to the date of Respondent'soffer of reinstatement, less any net earnings duringsuch period, with backpay and interest thereon to hecomputed in the manner prescribed by the Board inF. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, supra. The Board has foundthat the 5-day period is a reasonable accommodationbetween the interests of the employees in returning towork as quickly as possible and the employer's needto effectuate that return in an orderly manner. Ac-cordingly, if Respondent herein has already rejected.or hereafter rejects, unduly delays, or ignores any un-conditional offer to return to work, or attaches unlaw-ful conditions to its offer of reinstatement, the 5-dayperiod serves no useful purpose and backpay willcommence as of the unconditional offer to return towork. See Newiport Nesws Shiphuilding & D DockCompany., 236 NLRB 1637 (1978).CONCIUSIONS OF LAWI. Hermes Transport, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Local 802, International Brotherhood of Team-sters, Chauffeurs. Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.3. All chauffeurs and all other employees operat-ing vehicles, exclusive of office clerical employees,Respondent's officials, guards, and all supervisors asdefined in Section 2(11) of the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since on or about July 15, 1978, the above-named labor organization has been and now is theexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By the acts described in section III,A, above,Respondent has refused to bargain in good faith withthe above-named labor organization as the exclusivebargaining representative of all the employees in theappropriate bargaining unit described above, andthereby has engaged in unfair labor practices in viola-tion of Section 8(a)(5) and (I) of the Act.6. By the acts described in section III,B, above,Respondent has discriminated in regard to hire ortenure of employment or any term and condition ofemployment, thereby discouraging membership in oractivities on behalf of a labor organization, andthereby has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.7. By the acts described in section III,C, above,Respondent has interfered with, restrained, and co-erced its employees in the exercise of their rightsguaranteed by Section 7 of the Act, and thereby hasengaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Her-mes Transport, Inc.. Astoria, Queens, New York,New York. its officers, agents, successors, and assigns.shall:1. Cease and desist from:(a) Refusing to bargain with Local 802, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusivebargaining representative of its employees in the unitset forth below by unilaterally discontinuing its prac-tice of permitting employees to drive the vehicles theydrove for Respondent to their homes at the end of theworkday; by refusing to execute the written agree-ment which embodied the understanding reached be-tween it and the Union or or about September 5,1978: by conditioning the signing of a written agree-ment on its being permitted to discharge certain em-ployees; and by offering to reinstate the striking em-ployees on the condition that they purchase their ownvehicles for use in Respondent's business and agree tosplit the receipts with Respondent.(b) Discontinuing its practice of permitting em-ployees to take the vehicles they drove for Respon-dent to their homes at the end of their workday, inorder to discourage membership in or activities onbehalf of the Union or any other labor organization.(c) Offering its picketing employees reinstatementon the condition that they purchase their own vehi-cles for use in Respondent's business, and agree tosplit the receipts with Respondent in order to discour-age membership in or activities on behalf of theUnion, or any other labor organization.(d) Interrogating its employees about their unionsympathies and activities.(e) Requesting employees to observe and report onother employees' union activities.(f) Threatening its employees with reduction inhours, discharge, closure of the business, hiring ofnew employees, or the filing of a bankruptcy petition161 DI)(ECISIONS OF NATIONAL. LABOR RELATIONS BOARDand the subsequent reopening without a union be-cause of their union activities.(g) Offering its employees wage increases, 8 hoursof work per day, or other benefits and improvementsin working conditions and terms and conditions ofemployment to induce the employees to abandontheir union activities.(h) Insisting that its employees sign authorizationcards for the Union in the presence of its president.(i) Offering the Union a money payment if itwould cease representing the employees.(j) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Reinstate its practice of allowing its employeesto take the vehicles they drive for Respondent to theirhomes at the end of their workday.(b) Upon request by the Union, sign the writtenagreement embodying the understanding reached be-tween it and the Union on or about September 5,1978, concerning the wages, hours, and other termsand conditions of employment of its employees in thefollowing appropriate unit:All chauffeurs and all other employees operatingvehicles, exclusive of office clerical employees,Respondent's officials, guards, and all supervi-sors as defined in Section 2( 11) of the Act.(c) Give retroactive effect from on or about Sep-tember 5, 1978, to the terms and conditions of em-ployment of the written agreement embodying theunderstanding previously reached between it and theUnion and make its employees whole for any lossesthey may have suffered as a result of its unlawfulrefusal to sign said written agreement, in the mannerset forth in the section of this Decision entitled "TheRemedy."(d) Upon application, reinstate the unfair laborpractice strikers and make them whole for any loss ofearnings that they may have incurred, in the mannerset forth in the section of this Decision entitled "TheRemedy."(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(f) Post at its offices copies of the attached noticemarked "Appendix."4Copies of said notice, on forms' In the event that this Order is enforced by a Judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of' theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States ('Court of Appeals Entorcing an Order of the NationalLabor Relations Board."provided by the Regional Director for Region 29, af-ter being duly signed by Respondent's representative.shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered. de-faced, or covered by any other material.(g) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNolIcIE To EMPI.OYEIiSPOSIEI) BY ORDER 0()1F iINATIONAL LABOR REI.AII()NS BOARDAn Agency of the United States GovernmentWF1WILL. NOT refuse to bargain with Local802, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representa-tive of our employees in the unit set forth belowby unilaterally discontinuing our practice of per-mitting employees to drive our vehicles to theirhomes at the end of the workday; by refusing toexecute the written agreement which embodiedthe understanding reached between us and theUnion on or about September 5, 1978: by condi-tioning the signing of a written agreement onbeing permitted to discharge certain employees;and by offering to reinstate the striking employ-ees on the condition they purchase their own ve-hicles for use in our business and agree to splitthe receipts with us.WE WILL NOT discontinue our practice of per-mitting employees to take the vehicles they drivefor us to their homes at the end of their workday,in order to discourage membership in or activi-ties on behalf of the Union or any other labororganization.WE WILL NOT offer picketing employees rein-statement on the condition that they purchasetheir own vehicles for use in our business, andagree to split the receipts with us, in order todiscourage membership in or activities on behalfof the Union or any other labor organization.WE WILL NOT interrogate our employees abouttheir union sympathies and activities.WE WIL.L NOT request employees to observeand report on other employees' union activities.WE WILL NOT threaten our employees with re-duction in hours, discharge, closure of the busi-ness, hiring of new employees, or the filing of a162 HIRMFiS TR\NSPORT, INC bankruptcy petition and reopening without aunion because of their union activities.Wi Wll.l. NOT offer our employees wage in-creases. 8 hours of work per day, or other bene-fits and improvements in working conditions andterms and conditions of employment to inducethem to abandon their union activities.WE: WIIL.. NOr insist that our employees signauthorization cards for the U!nion in the presenceof our president.Wli: wII. NOI offer the nion a mone\ pa-ment if it will cease representing the employees.WE WIl 1. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7 ofthe Act.Wi will., reinstate our practice of allowing ouremployees to take the vehicles they drive for usto their homes at the end of their workday.Wt: xvni., upon request by the Union. executethe written agreement embodying the under-standing reached between us and the UJnion, onor about September 5, 1978, concerning thewages, hours, and other terms and conditions ofemployment of our employees in the followingappropriate unit:All chauffeurs and all other employees operat-ing vehicles. exclusive of office clerical em-ployees. our officials. guards, and all supervi-sors as defined in Section 2(1 I of the Act.W' wil give retroactive effect from on orabout September 5. 1978. to the terms and condi-tions of employment of the written agreementembodying the understanding previouslyreached between us and the LUnion, and \ \\ ill.make our employees whole for any losses theyma: ha\ e suffered as a result of our unlawfulrefusal to sign the agreement.Wt a11 I reinstate. upon unconditional re-quest. all strikers who commenced their unftiirlabor practice strike on September 15, 1978. t()their former Jobs. or, if such positions no longerexist, to substantially equivalent positions. with-out prejudice to their seniority or other rightsand privileges previously enjoyed. discharging, ifnecessary. an\ replacements hired after Septem-ber 15. 1978. Wl Wvii.i make such employeeswhole for any loss of earnings resulting frorm ourfailure to reinstate them within 5 days of theirunconditional request. Backpao, with interest.shall begin running from the date on which the 5days expire.I1HRMI:S TRANSPO)Rr. IN( .163